DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 07/11/2022. Claims 1, 3, 9, 12, 18-20 and 25 are amended. Claim 28 is new. Claims 1-28 are currently pending.
The objection of claims 1, 19 and 25 has been withdrawn due to applicant’s amendment.
The rejection of claims 3, 9 and 18-27 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/11/2022, with respect to the rejection(s) of claim(s) 1, 3, 6-8, 12, 15, 17-18, 20 and 23-24 under 35 U.S.C. 102(a)(1) as being anticipated by Cohen; claims 2 and 19 under 35 U.S.C. 103 as being unpatentable over Cohen in view of Darois; claims 4-5, 11, 13-14, 21-22 and 27 under 35 U.S.C. 103 as being unpatentable over Cohen in view of Koyfman; claims 9 and 25-26 under 35 U.S.C. 103 as being unpatentable over Cohen in view of Rousseau; claims 10 and 16 under 35 U.S.C. 103 as being unpatentable over Cohen in view of Roll, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 28, the claim recites “wherein each of the plurality of tethers is attached at a  location between the frame and an unsupported edge of the patch body”. The instant spec. describes the patch body including an edge, and tethers attached to the patch body at attachment points (at least 104) located between the frame and an outer periphery of the patch body (paras. [0051] and [0055] of published application), but fails to provide written description support for an unsupported edge of the patch body as claimed. The instant spec. does not provide a description of the term “unsupported”, or how the edge of the patch body would not be supported by any other structures of the prosthetic.
	Accordingly, claim 28 contains new matter, since the instant spec. fails to provide written description support for the edge of the patch body being unsupported.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 28, the claim recites “a location” in lines 1-2. It is unclear whether the phrase is referring to the attachment location of each of the tethers previously introduced, or introducing a new, separate location each of the tethers is attached to the patch body. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the attachment location of each of the tethers previously introduced.
Allowable Subject Matter
Claims 1-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding base claim 1, the closest prior art of record fails to teach, suggest or render obvious a prosthetic comprising a plurality of tethers attached to a patch body at an attachment location radially outward from a frame of the patch body, a portion of each of the plurality of tethers extends through at least one or more aperture, wherein pulling on the plurality of tethers through the one or more apertures in a direction away from the patch body tensions the plurality of tethers to spread the patch body, in combination with the remaining structural features of the claim.
	Regarding base claim 12, the closest prior art of record fails to teach, suggest or render obvious a prosthetic comprising a plurality of tethers attached to a patch body at attachment locations between a frame and the periphery of the patch body, wherein pulling the plurality of tethers through one or more apertures of the frame in a direction away from the patch body tensions the plurality of tethers to spread the patch body, in combination with the remaining structural features of the claim.
	Regarding base claim 18, the closest prior art of record fails to teach, suggest or render obvious a method of repairing a hernia defect, the method comprising pulling on a plurality of tethers through one or more apertures of a frame of the patch body in a direction away from the patch body tensions the plurality of tethers to spread the patch body, in combination with the remaining structural features of the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6391060 B1 to Ory discloses an applicator for deploying a prosthetic implant including pulling threads.
US 6911037 B2 to Gainor discloses a prosthetic including drawstrings extending through apertures.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771        

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771